    EXHIBIT 10.17


INGERSOLL-RAND COMPANY
SUPPLEMENTAL EMPLOYEE SAVINGS PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2003)




INTRODUCTION



Ingersoll-Rand Company (the "Company") established the Ingersoll-Rand Company
Employee Savings Plan (the "Qualified Savings Plan") effective January 1, 2003
for employees employed by the Company and certain subsidiaries and affiliates of
the Company (the "Employees"), under which benefits are subject to various
limitations imposed by Sections 401 and 415 of the Internal Revenue Code of
1986, as amended (the "Code"), and under which benefits do not reflect
compensation of Employees deferred under the IR Executive Deferred Compensation
Plan (the "Deferral Plan").

The purpose of this amended and restated Ingersoll-Rand Company Supplemental
Employee Savings Plan, which was formerly known as the Ingersoll-Rand Company
Supplemental Savings and Stock Investment Plan (the "Supplemental Savings Plan")
is to provide a vehicle under which Employees can be paid benefits which are
supplemental to benefits payable under the Qualified Savings Plan that are
limited by operation of Sections 401 and 415 of the Code (or successor
provisions) and that do not include compensation deferred under the Deferral
Plan.

Effective August 1, 2002, the liabilities under the Ingersoll-Rand Company
Supplemental Retirement Account Plan (the "Supplemental RAP") were merged into
this Supplemental Savings Plan.

It is intended that this Supplemental Savings Plan be treated as "a plan which
is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees" within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.

Unless otherwise indicated herein, capitalized terms shall have the same
meanings as they have under the Qualified Savings Plan.

This Supplemental Savings Plan, as amended and restated, shall be effective
January 1, 2003 with respect to all Employees except those Employees employed by
The Torrington Company.  The provisions of this Supplemental Savings Plan as in
effect prior to January 1, 2003 shall continue to apply to Employees of The
Torrington Company.




SECTION 1
ELIGIBILITY



1.1       Eligibility.  An Employee shall become eligible to participate under
this Supplemental Savings Plan for a calendar year as of the date on which his
total Company Matching Contributions for such year under the Qualified Savings
Plan are less than such total Company Matching Contributions would have been if
the definition of Compensation specified in the Qualified Savings Plan did not
exclude (i) compensation in excess of the limitation provided under Section
401(a)(l7) of the Code and/or (ii) compensation deferred under the Deferral
Plan.

            An Employee who had an account under the Supplemental RAP merged
into this Supplemental Savings Plan on August 1, 2002 shall also be eligible to
participate.




SECTION 2
ACCOUNTS/SUPPLEMENTAL BENEFITS



2.1       Accounts.  The Company shall establish on its books an account for
each Employee who has become eligible to participate in this Supplemental
Savings Plan (each an "Employee Account").  Such Employee Accounts shall be
credited with Supplemental Company Contributions in accordance with Sections 2.2
and 2.3 hereof.

            The Company shall establish on its books an account for each
Employee who had an account under the Supplemental RAP merged into this
Supplemental Savings Plan (each a "Supplemental RAP Account").

2.2       Company Contributions.  An Employee shall be entitled to receive a
Supplemental Company Contribution (credited as provided in Section 2.3) for any
year in which the Employee's Compensation for the year exceeds the limitation
provided under Section 401(a)(l7) of the Code and/or did not reflect
compensation deferred under the Deferral Plan.  The amount of Supplemental
Company Contributions credited to the Employee Account of an Employee who is
eligible to receive a benefit for a year shall equal (a) the Company Matching
Contributions for such year, calculated as if the limitations described above
did not apply, less (b) the Company Matching Contributions made with respect to
the Employee under the Qualified Savings Plan.

            Contributions shall not be made to the Supplemental RAP Account on
or after January 1, 2003.  Contributions made to the Supplemental RAP Account
prior to January 1, 2003 were made in accordance with the provisions of the
Supplemental RAP in effect prior to January 1, 2003.

2.3       Common Stock Units.

(a)        For purposes hereof, the following terms shall have the meanings set
forth below:

(i)         "Common Stock" means the Class A common shares, par value $1.00 per
share, of Ingersoll-Rand Company Limited, a Bermuda company.

(ii)        "Common Stock Unit" means the right to receive dividends in respect
of the Common Stock and the right to receive the Fair Market Value of a Unit.

(iii)       "Fair Market Value of a Unit" means the fair market value of one
unit of Common Stock as determined under the recordkeeping procedures
established for the Company Stock Fund under the Qualified Savings Plan.

(b)        All Supplemental Company Contributions shall be made by crediting to
the Employee Account of each Employee eligible to participate in this
Supplemental Savings Plan such number of Common Stock Units as will equal (i)
the amount of Supplemental Company Contributions to which such Employee is
entitled pursuant to Section 2.2, divided by (ii) the Fair Market Value of a
Unit on the date such Supplemental Company Contribution is made.  Crediting of
Common Stock Units shall occur at the same time as determined under the
recordkeeping procedures established for the Qualified Savings Plan.

(c)        On the date of payment of each cash dividend in respect of the Common
Stock, each Employee Account shall be credited with additional Common Stock
Units in the same manner and at the same time as determined under the
recordkeeping procedures established for the Qualified Savings Plan.

(d)               In the event of any stock dividend on the Common Stock or any
split-up or combination of shares of the Common Stock, appropriate adjustment
shall be made by the Committee (hereinafter defined) in the aggregate number of
Common Stock Units credited to each Employee Account.

2.4       Interest on Supplemental RAP Account.

            Unless and until the Company establishes a trust pursuant to Section
6.1 hereof, the amounts credited to each Supplemental RAP Account shall be
credited with interest at a rate equal to the rate of return earned by the money
market investment option available under the Qualified Savings Plan and that is
designated by the Committee as the money market investment option that shall
apply for purposes of crediting interest under this Section 2.4.  To the extent
the Company contributes funds on behalf of an Employee to a trust established
under Section 6.1 hereof, his Supplemental RAP Account hereunder shall be
transferred to an account within such trust and shall be credited with the rate
of return earned by the funds so contributed.  Any unfunded portion of the
Supplemental RAP Account shall continue to be credited with interest as provided
above in this Section 2.4.




SECTION 3
VESTING



3.1       Vesting.  Except as provided in Section 6 hereof, an Employee shall
vest in his Employee Account and/or Supplemental RAP Account at the same time
that the Employee becomes vested in his Company Matching Contribution Account
and/or Company Retirement Contribution Account, respectively, under the
Qualified Savings Plan.  An Employee shall forfeit the nonvested portion of his
Employee Account and/or RAP Account upon his termination of employment with the
Company to the extent provided in the Qualified Savings Plan.





SECTION 4
DISTRIBUTIONS



4.1              Time of Distribution.  The amounts payable to an Employee from
his Employee Account and/or his Supplemental RAP Account hereunder shall be
payable in a lump sum on the Employee's Payment Date.  Unless the Employee is a
"grandfathered" Employee as described below, the Payment Date shall be as soon
as administratively practicable following the Employee's termination of
employment with the Company.  However, an Employee who is a participant in the
Ingersoll-Rand Company Elected Officers Supplemental Program or the
Ingersoll-Rand Company Key Management Supplemental Program may file a deferral
election under the Deferral Plan at least one year in advance of such
termination of employment to defer the payment of such lump sum under the
Deferral Plan.

If the Employee is a "grandfathered " Employee, the Payment Date shall be the
later of (a) the first business day of the calendar year following the date the
Employee's employment with the Company terminates by reason of death,
disability, retirement or otherwise, or (b) the first business day of the sixth
calendar month following the date the Employee's employment with the Company
terminates by reason of death, disability, retirement or otherwise, unless such
"grandfathered" Employee has a deferral election under the Deferral Plan on file
at least one year in advance of the Employee's termination of employment with
the Company.  A "grandfathered" Employee is an Employee who is a participant in
the Ingersoll-Rand Company Elected Officers Supplemental Program or the
Ingersoll-Rand Company Key Management Supplemental Program and who terminates
employment with the Company prior to March 1, 2004.

In the event a valid deferral election is made under the Deferral Plan, the lump
sum amount that would have otherwise been payable under this Supplemental
Savings Plan shall be credited to the Deferral Plan as of the date that would
have been the Payment Date had a valid deferral election not been made.

Any such payment not deferred under the Deferral Plan shall be made to the
Employee or to his beneficiary(ies) under this Supplemental Savings Plan if he
is not then living.  The Employee's beneficiary(ies) under this Supplemental
Savings Plan shall be the beneficiary(ies) under the Qualified Savings Plan
unless the Employee designates another beneficiary(ies) in writing, and such
written designation has been received by the Committee.  An Employee may change
the designated beneficiary(ies) under this Supplemental Savings Plan at any
time, by providing such designation in writing to the Committee (as hereinafter
defined).

4.2       Valuation Date.  For purposes hereof, the Valuation Date (as defined
in the Qualified Savings Plan) shall be the date that is as soon as
administratively practicable following a "grandfathered" Employee's termination
of employment with the Company by reason of death, disability, retirement or
otherwise.

4.3       Form of Benefits.

(a)        Benefits payable from an Employee's Employee Account (other than a
"grandfathered" Employee) shall be in the form of a cash lump-sum equal to (a)
the number of Common Stock Units credited to such Employee's Employee Account as
of the Payment Date, multiplied by (b) the Fair Market Value of a Unit on the
Payment Date.

(b)        Benefits payable from a "grandfathered" Employee's Employee Account
shall be in the form of a cash lump-sum equal to (a) the number of Common Stock
Units credited to such "grandfathered" Employee's Employee Account as of the
date of such "grandfathered" Employee's termination of employment, multiplied by
(b) the Fair Market Value of a Unit on the Valuation Date.  The amount payable
pursuant to this Section 4.3(b) shall accrue interest based on the rate paid by
the money market investment option available under the Qualified Savings Plan
and that is designated by the Committee as the money market investment option
that shall apply for purposes of accruing interest under this Section 4.3(b). 
Interest shall accrue until the Employee's Payment Date.

(c)        Benefits payable from an Employee's Supplemental RAP Account shall be
in the form of a cash lump-sum equal to the amounts credited to such Employee's
Supplemental RAP Account as of the Employee's Payment Date.

4.4       Payment of Benefits.  Thebenefits payable under this Supplemental
Savings Plan shall be paid to an Employee by the Company, provided, however,
that if the Company shall have made a contribution to a trust established under
Section 5 hereof of all or a portion of the amount credited to such Employee's
Account and/or Supplemental RAP Account under this Supplemental Savings Plan (a)
the amount paid to the Employee by the Company hereunder shall be reduced by the
amount distributed to such Employee from such trust and (b) the amount
distributed to such Employee from such trust shall be limited by the amount to
which such Employee is entitled pursuant to Section 4.3 hereof.  However, an
Employee who is a participant in the Ingersoll-Rand Company Elected Officers
Supplemental Program or the Ingersoll-Rand Company Key Management Supplemental
Program may file a deferral election under the Deferral Plan at least one year
in advance of the Employee's termination of employment with the Company to defer
payment under the Deferral Plan.





SECTION 5
TRUST FUND INVESTMENT



5.1       Establishment of Trust.  Except as provided in Section 6.1 hereof, the
Company shall have no obligation to fund the Employee Accounts and/or
Supplemental RAP Accounts hereunder.  The Company may, however, in its sole
discretion, enter into a trust agreement and establish a trust fund to assist it
in meeting its obligations under this Supplemental Savings Plan.  The trust
agreement shall provide that all amounts contributed to the trust, together with
earnings thereon, shall be invested and reinvested as provided therein.

5.2       Rights of Creditors.  The assets held by the trust shall be subject to
the claims of general creditors of the Company in the event of the Company's
insolvency.  The rights of an Employee to the assets of such trust fund shall
not be superior to those of an unsecured creditor of the Company.

5.3       Disbursement of Funds.  All contributions to the trust fund shall be
held and disbursed in accordance with the provisions of the related trust
agreement.  No portion of the trust fund may be returned to the Company other
than in accordance with the terms of the related trust agreement.

5.4       Company Obligation.  Notwithstanding any provisions of any such trust
agreement to the contrary, the Company shall remain obligated to pay benefits
under this Supplemental Savings Plan.  Nothing in this Supplemental Savings Plan
or any such trust agreement shall relieve the Company of its liabilities to pay
benefits under this Supplemental Savings Plan except to the extent those
liabilities are met by the distribution of trust assets.

 

SECTION 6
CHANGE OF CONTROL



6.1       Contributions to Trust.  In the event that the Board of Directors of
Ingersoll-Rand Company is informed by the Board of Directors of Ingersoll-Rand
Company Limited that a 'change in control' of Ingersoll-Rand Company Limited has
occurred, Ingersoll-Rand Company shall be obligated to establish a trust and to
contribute to the trust an amount equal to the balance credited to each
Employee's Employee Account and/or Supplemental RAP Account established
hereunder, such Employee Accounts and/or Supplemental RAP Accounts to be valued
as of the last day of the calendar month immediately preceding the date the
Board of Directors of Ingersoll-Rand Company was informed that a 'change in
control' has occurred.

6.2       Amendments. Following a 'change of control' of Ingersoll-Rand Company
Limited, any amendment modifying or terminating this Supplemental Savings Plan
shall have no force or effect.

6.3       Definition of Change of Control.

(a)        For purposes hereof, a 'change of control' shall have the meaning
designated: (i) in the Ingersoll-Rand Benefit Trust Agreement, dated as of
September 1, 1988, as amended, between Ingersoll-Rand Company and The Bank of
New York, as trustee, or (ii) in such other trust agreement that restates or
supercedes the agreement referred to in clause (i), in either case for purposes
of satisfying certain obligations to executive employees of Ingersoll-Rand
Company.

            Notwithstanding the foregoing paragraph or any other provision of
the Supplemental Savings Plan or the trust agreement to the contrary, none of
the transactions contemplated by the Merger Agreement that are undertaken by (i)
Ingersoll-Rand Company or its affiliates prior to or as of the Effective Time,
or (ii) Ingersoll-Rand Company Limited or its affiliates on and after the
Effective Time, shall trigger, constitute or be deemed a 'change of control'. 
On and after the Effective Time, the term 'change of control' shall refer solely
to a 'change of control' of Ingersoll-Rand Company Limited.

(b)        Change of Control Definitions.  For purposes of this Section 6.3 of
the Supplemental Savings Plan the terms below shall have the following meaning:

            'Effective Time' shall mean the Effective Time as such term is
defined in the Merger Agreement.

            'Merger Agreement' shall mean that certain Agreement and Plan of
Merger among the Company, Ingersoll-Rand Company Limited and IR Merger
Corporation, dated as of October 31, 2001, pursuant to which the Company will
become an indirect wholly-owned subsidiary of Ingersoll-Rand Company Limited.

 

SECTION 7
MISCELLANEOUS



7.1       Amendment and Termination.  Except as provided in Section 6.2 hereof,
this Supplemental Savings Plan may, at any time and from time to time, be
amended or terminated without the consent of any Employee or beneficiary, (a) by
the Board of Directors of the Company, or (b) in the case of amendments which do
not materially modify the provisions hereof, the Committee, provided, however,
that no such amendment or termination shall reduce any benefits accrued under
the terms of this Supplemental Savings Plan prior to the date of termination or
amendment.

7.2       No Contract of Employment.  The establishment of this Supplemental
Savings Plan or any modification thereof shall not give any Employee or other
person the right to remain in the service of the Company or any of its
subsidiaries, and all Employees and other persons shall remain subject to
discharge to the same extent as if the Supplemental Savings Plan had never been
adopted.

7.3       Limitation of Rights.  Nothing in this Supplemental Savings Plan shall
be construed to give any Employee any rights whatsoever with respect to shares
of Common Stock.

7.4       Withholding.  The Company shall be entitled to withhold from any
payment due under this Supplemental Savings Plan any and all taxes of any nature
required by any government to be withheld from such payment.

7.5       Loans.  No loans to Employees shall be permitted under this
Supplemental Savings Plan.

7.6       Compensation Committee.  This Supplemental Savings Plan shall be
administered by the Compensation Committee (or any successor committee) of the
Board of Directors of the Company (the "Committee").  The Committee shall make
all determinations as to the right of any person to a benefit.  Any denial by
the Committee of the claim for benefits under this Supplemental Savings Plan by
an Employee or beneficiary shall be stated in writing by the Committee and
delivered or mailed to the Employee or beneficiary.  Such notice shall set forth
the specific reasons for the Committee's decision.  In addition, the Committee
shall afford a reasonable opportunity to any Employee or beneficiary whose claim
for benefits has been denied for a review of the decision denying the claim.

7.7       Entire Agreement; Successors.  This Supplemental Savings Plan,
including any subsequently adopted amendments, shall constitute the entire
agreement or contract between the Company and any Employee regarding this
Supplemental Savings Plan.  There are no covenants, promises, agreements,
conditions or understandings, either oral or written, between the Company and
any Employee relating to the subject matter hereof, other than those set forth
herein.  This Supplemental Savings Plan and any amendment hereof shall be
binding on the Company and the Employees and their respective heirs,
administrators, trustees, successors and assigns, including but not limited to,
any successors of the Company by merger, consolidation or otherwise by operation
of law, and on all designated beneficiaries of the Employee.

7.8       Severability.  If any provision of this Supplemental Savings Plan
shall, to any extent, be invalid or unenforceable, the remainder of this
Supplemental Savings Plan shall not be affected thereby, and each provision of
this Supplemental Savings Plan shall be valid and enforceable to the fullest
extent permitted by law.

7.9       Application of Plan Provisions.  All relevant provisions of the
Qualified Savings Plan shall apply to the extent applicable to the obligations
of the Company under this Supplemental Savings Plan.  Benefits provided under
this Supplemental Savings Plan are independent of, and in addition to, any
payments made to Employees under any other plan, program, or agreement between
the Company and Employees eligible to participate in this Supplemental Savings
Plan, or any other compensation payable to any Employee by the Company or by any
subsidiary or affiliate of the Company.

7.10     Governing Law.  The laws of the State of New Jersey shall govern this
Supplemental Savings Plan.

7.11     Participant as General Creditor.  Benefits under this Supplemental
Savings Plan shall be payable by the Company out of its general funds.  The
Company shall have the right to establish a reserve or make any investment for
the purposes of satisfying its obligation hereunder for payment of benefits at
its discretion, provided, however, that no Employee eligible to participate in
this Supplemental Savings Plan shall have any interest in such investment or
reserve.  To the extent that any person acquires a right to receive benefits
under this Supplemental Savings Plan, such rights shall be no greater than the
right of any unsecured general creditor of the Company.

7.12     Nonassignability.  To the extent permitted by law, the right of any
Employee or any beneficiary in any benefit hereunder shall not be subject to
attachment or other legal process for the debts of such Employee or beneficiary;
nor shall any such benefit be subject to anticipation, alienation, sale,
transfer, assignment or encumbrance.

IN WITNESS WHEREOF, the Company has caused this amendment and restatement to be
executed by its duly authorized representative as of January 1, 2003.

 INGERSOLL-RAND COMPANY

                       
                                                                                                      
By: /s/ Donald H. Rice
                                                                                                                              
Donald H. Rice
                                                                                                                              
Senior Vice President
                                                                                                                              
Human Resources